Title: To George Washington from Joseph Reed, 2 September 1780
From: Reed, Joseph
To: Washington, George


                        
                            Dear Sir
                            Bloomsbury Sept. 2d 1780.
                        
                        I beg Leave to introduce to you Mr Sheill a Gentleman whose Enthusiasm in the American Cause has led him to
                            this Country with a very considerable Fortune. Being disappointed in his Expectations of visiting the Camp in a military
                            Capacity he wishes for an Oppy to pay his Respects to your Excellency as a private Gentleman.
                        Having dismiss’d the Militia collected the Military Stores & transferr’d to the Qr Master and
                            Commissary all that remained of our Forage & Provisions I shall set out immediately for Philada
                            where your Excelly may depend on every Exertion in my Power for the general Benefit. I have the Satisfaction of leaving
                            this Post better supplied than I found it having drawn from Bucks County a very considerable Proportion of Forage
                            & Provisions which we have left here.
                        The deranged State of our publick Affairs is indeed much to be lamented & apprehended but I shall
                            ever think they are to be ascribed to the Errors of the Year 1779 when the Prospect of a Winter Peace was evidently the
                            Basis of all the Measures of Congress: & a few landed Men apprehensive of the Taxes on their Estates pour’d out the
                            publick Money with such Profusion as to force the publick Bankruptcy—While they frustrated any Measure for restoring
                            publick Credit either by a foreign Loan or a vigorous internal Exertion.
                        In calling out the Militia of the State on this Occasion I have endeavoured to conform to your Excellency’s
                            Orders both in Letter & Spirit, they only regret that Circumstances have not permitted them to give you farther
                            Proof of their Affection & Confidence. And on any future Occasion I trust they will be equally ready to obey your
                            Commands. For my own Part (on every Account both publick & private) I shall be happy to give every possible Proof of
                            the sincere Attachment & Respect with which I am Dear Sir Your most Obedt & Affect. Hbble Serv.
                        
                            Jos: Reed
                        
                    